Opinion op the Court by
Judge Peters:
The precise question involved in this appeal came before this court in Stone vs. Riddle, 5 Bush 349, and it was held in that case that as the county atttorney prosecuted the accused, and had his recognizance taken, which was forfeited, .and the default occurred before the enactment of “February 21, 1868,1 Sess. Acts 28,” but that the judgment thereon was subsequent thereto, and the county attorney having aided in recovering it in the circuit court, he was entitled to fifteen of the thirty per cent, allowed by previous enactment to Commonwealth attorneys. The appellant was, therefore entitled to fifteen of the thirty per cent, collected by appellee. Wherefore, the judgment is reversed, and the cause is remanded for further proceedings consistent herewith.